
	
		I
		111th CONGRESS
		1st Session
		H. R. 3367
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. Levin (for
			 himself, Mr. Blumenauer,
			 Mr. Dingell,
			 Mr. Davis of Alabama,
			 Mr. Kildee,
			 Mr. Peters, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the credit for new qualified hybrid motor vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Heavy Duty Hybrid Truck Incentives
			 Improvement Act of 2009.
		2.New qualified hybrid
			 motor vehicle credit
			(a)ExtensionSubsection (k) of section 30B of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2014.
			(b)Qualified
			 incremental hybrid costClause (iii) of section 30B(d)(2)(B) of
			 such Code is amended by striking does not exceed— and all that
			 follows and inserting the following:
				
					does not
				exceed—(I)$15,000, if such vehicle has a gross
				vehicle weight rating of not more than 14,000 pounds,
					(II)$30,000, if such
				vehicle has a gross vehicle weight rating of more than 14,000 pounds but not
				more than 26,000 pounds,
					(III)$60,000, if such
				vehicle has a gross vehicle weight rating of more than 26,000 pounds but not
				more than 33,000 pounds, and
					(IV)$100,000, if such
				vehicle has a gross vehicle weight rating more than 33,000
				pounds.
					.
			(c)Applicable
			 percentage for heavy trucks achieving 20 percent increase in city fuel
			 economyClause (ii) of
			 section 30B(d)(2)(B) of such Code is amended by redesignating subclauses (I),
			 (II), and (III) as subclauses (II), (III), and (IV), respectively, and by
			 inserting before subclause (II) (as so redesignated) the following new
			 subclause:
				
					(I)10 percent in the case of a vehicle to
				which clause (iii)(IV) applies if such vehicle achieves an increase in city
				fuel economy relative to a comparable vehicle of at least 20 percent but less
				than 30
				percent.
					.
			(d)Dollar
			 limitationSubparagraph (B)
			 of section 30B(d)(2) of such Code is amended by adding at the end the
			 following:
				
					(vi)LimitationThe amount allowed as a credit under
				subsection (a)(3) with respect to a vehicle by reason of clause (i) of this
				subparagraph shall not exceed
				$24,000.
					.
			(e)Heavy electric
			 vehiclesParagraph (3) of section 30B(d) of such Code is amended
			 by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and
			 (E), respectively, and by inserting after subparagraph (A) the following new
			 subparagraphs:
				
					(B)Heavy electric
				vehiclesIn the case of a
				vehicle with a gross vehicle weight rating of not less than 8,500 pounds, the
				term new qualified hybrid motor vehicle includes a motor
				vehicle—
						(i)which draws
				propulsion energy exclusively from a rechargeable energy storage system,
				and
						(ii)which meets the
				requirements of clauses (iii), (v), (vi), and (vii) of subparagraph
				(A).
						.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles acquired after December 31, 2009.
			
